Citation Nr: 0317565	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  01-09 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to a rating higher than 20 percent for a cervical 
spine disability prior to August 24, 2002, and a rating 
higher than 30 percent as of that date.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel




INTRODUCTION

The veteran had active service from January 1985 to January 
1994.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2001 rating decision by the RO in 
Montgomery, Alabama.  In that decision, the RO increased the 
rating for the veteran's cervical spine disability from the 
noncompensable level of 0 percent to 20 percent-
retroactively effective from August 29, 2000.  He appealed 
for a rating higher than 20 percent.  See, e.g., AB v. Brown, 
6 Vet. App. 35, 39 (1993).

In January 2003, during the pendency of his appeal, the RO 
again increased the rating for the veteran's cervical spine 
disability-this time from 20 to 30 percent, but with a 
different effective date of August 24, 2002.  The veteran has 
continued with his appeal.  So the issue before the Board is 
whether he was entitled to a rating higher than 20 percent 
prior to August 24, 2002, and a rating higher than 30 percent 
as of that date.


FINDINGS OF FACT

1.  The veteran has been notified of the type of evidence 
needed to show his entitlement to higher ratings during the 
relevant times at issue, informed of whose responsibility it 
is for obtaining supporting evidence, and assisted in 
obtaining evidence that is relevant to his claim.

2.  The medical evidence of record prior to August 24, 2002, 
indicates the veteran only had slight limitation of motion in 
his cervical spine-albeit with associated pain and a 
demonstrable deformity of a vertebral body.

3.  When examined on August 24, 2002, the veteran had severe 
limitation of motion in his cervical spine, still chronic 
pain, and crepitus and muscle spasms with a demonstrable 
deformity of a vertebral body.


CONCLUSIONS OF LAW

1.  Prior to August 24, 2002, the schedular criteria were not 
met for a rating higher than 20 percent for the cervical 
spine disability.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R.§ 3.321(b)(1), 4.3, 4.7, 4.14, 4.12a, 4.40, 
4.45, 4.71a, Diagnostic Codes 5285, 5290 (2002).

2.  Since August 24, 2002, however, the schedular criteria 
have been met for a 40 percent rating for the cervical spine 
disability.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R.§ 3.321(b)(1), 4.3, 4.7, 4.14, 4.12a, 4.40, 4.45, 
4.71a, Diagnostic Codes 5285, 5290 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

According to his service medical records (SMRs), the veteran 
sustained a cervical spine injury and underwent a cervical 
discectomy and fusion of C5-6, with plate insertion.

In a March 1996 decision, service connection was granted for 
the residuals of the cervical spine injury sustained while on 
active duty.  The RO initially assigned a noncompensable 
(i.e., 0 percent) rating retroactively effective from March 
24, 1995.  But the RO since has increased the rating-
initially to 20 percent effective August 29, 2000, and more 
recently to 30 percent effective August 24, 2002.

During his VA examination in October 2000, the veteran 
complained of decreased grip strength, numbness in his 
wrists, hands, right foot and leg, and difficulty turning his 
head certain ways.  He also reported having to wear a 
welder's hat at work, and that the increased weight gave him 
headaches.  On objective clinical evaluation, forward flexion 
of his neck was to 25 degrees, with pain.  Backward extension 
was to 30 degrees.  Lateral flexion also was to 30 degrees 
and difficult.  And rotation was to 50 degrees with 
difficulty turning towards the left side.  Crepitus was noted 
during rotation, but there were no indications of any muscle 
spasms.  Strength in the upper extremities was 4/5 in the 
left and 5/5 in the right.  Reflexes were 2 at the elbow and 
pulses were 4 at the radial, popliteal, pedal and posterior 
tibial.  He had full range of motion in his shoulders.  He 
had good sensation in his fingers, and his grip strength was 
within normal limits.  X-rays of his cervical spine showed 
the surgical fusion at C5-6.  The examiner diagnosed residual 
neck pain, status post neck trauma with resultant cervical 
spine injury with moderately severe functional loss of range 
of motion due to pain.

In the April 2001 decision, the RO determined that an 
increase from 0 to 20 percent was warranted based on the 
results of the VA examination (in October 2000).  
But a rating higher than 20 percent was not assigned because 
the veteran only had slight limitation of motion in his 
cervical spine.  According to 38 C.F.R. § 4.71a, Diagnostic 
Code 5290, slight limitation of motion of the cervical spine 
only warrants a 10 percent rating.  But since he also had 
objective clinical indications of pain, even causing 
additional limitation of motion above and beyond the 
slight limitation of motion objectively demonstrated, and a 
demonstrable deformity of a vertebral body, there were 
grounds for increasing his rating to 20 percent when this 
would not otherwise be warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285.  See also 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-5 (1995).

VA outpatient medical records from October 2000 to August 
2002 show treatment for several conditions-some relevant and 
others not.  The relevant treatment included consultations 
for neck pain.  The veteran reported a neck injury in 
April 2002 while working, when he had to twist his head 
sideways to see the welding arc.  Tenderness was noted over 
C6-7, and he reported increased pain with range of motion of 
his neck.



The veteran underwent another VA examination on August 24, 
2002.  He reported having to wear a brace for mobility.  He 
also continued to complain of constant pain, difficulty 
moving his head, numbness in his right arm and hand, and 
decreased grip strength.  And he said he experienced 
headaches four to five times a week, had difficulty holding 
up his arms, and had difficulty sleeping because of his neck 
pain.  He went on to note that he had missed twenty days of 
work that year because of his neck problems.  Objective 
physical examination revealed a tender 
2-1/2 inch scar on the right side of his neck.  Crepitus and 
cervical spasms were noted throughout his range of motion, 
with complaints of pain and tenderness on movement.  His 
forward flexion was only to 10 degrees, as was his backward 
extension.  Also, his lateral flexion only was 12 degrees, 
and his rotation was to 25 degrees.  Strength in his left arm 
was 4/5 and 3/5 in his right arm.  He had numbness radiating 
down his arms into his fourth and fifth fingers.  An X-ray 
showed signs of the prior surgery and spondolytic changes.  
The diagnoses were:  1) chronic neck strain, status post 
trauma and multiple surgeries, with very severe functional 
loss of range of motion; 2) headaches, status post cervical 
trauma and surgeries, and 3) cervical radiculopathy, status 
post cervical trauma and surgery.

In January 2003, the RO again increased the rating for the 
cervical spine disability, this time from 20 to 30 percent-
but with a different effective date of August 24, 2002, 
coinciding with the date of the most recent VA examination 
showing additional functional impairment.


Preliminary Duties to Notify and Assist

The Board is satisfied that all relevant facts have been 
properly developed and no further notice or assistance to the 
veteran is required in order to comply with the duty to 
assist.  See the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  Regulations implementing the VCAA are now 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  Except as specifically noted, the new regulations 
are effective November 9, 2000.

Since this liberalizing change in law occurred during the 
pendency of this appeal, the veteran is entitled to the 
benefit of this new law in deciding his case.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Here, 
though, there already has been compliance with the VCAA.

The veteran was provided a statement of the case (SOC) and a 
supplemental statement of the case (SSOC) that, together, 
discussed the pertinent evidence, the governing laws and 
regulations, and essentially notified him of the evidence 
needed to prevail on his claim.  The January 2003 SSOC, 
in particular, also listed the new laws and regulations 
resulting from the VCAA.  And the RO even sent him a separate 
VCAA letter, also in January 2003, further explaining this 
new law and how it affects his specific appeal.  The RO 
requested that he provide information concerning medical 
doctors who had examined him, notified him of evidence still 
needed, what he could do to assist with his claim, and what 
evidence he needed to substantiate his claim.  That letter 
also gave notice of what evidence he needed to submit, 
personally, and what evidence VA would try to obtain for 
him-if properly identified.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  He has not referenced any 
outstanding evidence that might aid in substantiating his 
claim that the RO has not made attempts to obtain.  There is 
no identified evidence that has not been accounted for, and 
he has been given the opportunity to submit written argument 
to support his allegations.  He also twice underwent VA 
examinations to obtain medical opinions concerning the 
severity of his cervical spine disability, which is the 
dispositive issue.  38 U.S.C.A. § 5103A(d).

In light of the above, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and assisted in obtaining the 
type of supporting evidence he needs.  There also is no risk 
of potentially prejudicing him by going ahead and deciding 
his appeal, without first remanding his case to the RO since 
all of the requirements of the VCAA already have been 
satisfied.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Method of Determining Ratings for Service-Connected 
Disabilities

Ratings are determined by applying a schedule of ratings 
(Rating Schedule), which is based as far as practical on the 
average impairment of earning capacity.  Separate diagnostic 
codes (DCs) identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two evaluations shall be assigned, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All reasonable doubt is resolved in the veteran's 
favor.  38 C.F.R. § 4.3

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  Where, as in 
this case, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This, in turn, 
means the Board does not have to consider whether the veteran 
is entitled to a "staged" rating to compensate him for 
times since filing his claim when his disability may have 
been more severe than at others.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2.

The cervical spine disability at issue is a musculoskeletal 
disorder.  Disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain, supported by 
adequate pathology, evidenced by visible behavior of a 
claimant undertaking motion; weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors considered 
in rating residual disability include less movement than 
normal, more movement than normal, weakened movement, 
premature or excess fatigability, pain on movement, swelling, 
deformity or atrophy from disuse or incoordination.  38 
C.F.R. §§ 4.40, 4.45, 4.59; See also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Pursuant to 38 C.F.R. § 4.71a, DC 5285, for residuals of a 
fracture of a vertebra, a 100 percent rating will be assigned 
where there is cord involvement and the claimant is bedridden 
or requires long leg braces.  A 60 percent rating is 
warranted where there is no cord involvement and there is 
abnormal mobility requiring a neck brace (jury mast).  In 
other cases, the residuals are rated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for a demonstrable deformity of the vertebral body.  38 
C.F.R. § 4.71a, DC 5285 (2002).  

DC 5286 provides that complete bony fixation (ankylosis) of 
the spine at an unfavorable angle, with marked deformity and 
involvement of major joints 
(Marie-Strumpell type) or without other joint involvement 
(Bechterew type), warrants a 100 percent rating.  A favorable 
angle warrants a 60 percent rating.  

DC 5290 indicates that slight limitation of motion of the 
cervical spine warrants a 10 percent rating, whereas moderate 
limitation of motion warrants a 20 percent rating, and severe 
limitation of motion warrants a 30 percent rating.

The words "slight," "moderate" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  See e.g., 
38 C.F.R. § 4.6.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis, and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Prior to August 24, 2002, the important date at issue in this 
appeal, the veteran only had slight limitation of motion in 
his cervical spine-as evidenced by the results of his 
October 2000 VA examination.  His forward flexion was to 25 
degrees (which is only slightly less than normal, which is 
usually to 30 degrees).  The same was true of his backward 
extension; in fact, it was completely normal, (i.e., to 30 
degrees).  His lateral flexion also was to 30 degrees (normal 
is to 40 degrees); so it was only slightly restricted in that 
direction as well.  His rotation was to 50 degrees (which, 
too, was only slightly less than the normal 55 degrees).  And 
as mentioned earlier, slight limitation of motion of the 
cervical spine only warrants a 10 percent rating.  However, 
since there also were objective clinical indications of pain 
and crepitus (a clicking sound) during the range of motion 
testing, this also had to be compensated, as did the 
demonstrable deformity of the vertebral body.  See DeLuca, 8 
Vet. App. at 204-05; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 
5285.  So when all was said and done, the veteran received a 
higher rating (of 20 percent)-when, in actuality, his 
limitation of motion, alone, only warranted a 10 percent 
rating.  The "extra" 10 percent (10 percent plus 10 percent 
combines to 20 percent under 38 C.F.R. § 4.25) was for the 
additional functional impairment he experienced above and 
beyond that objectively shown, including additional 
limitation of motion, due to his pain, etc.  Indeed, that 
apparently is why the October 2000 VA examiner indicated the 
veteran had "moderately severe" functional loss of range of 
motion due to his pain, when the actual objective clinical 
findings only showed that he had, at most, "slight" 
limitation of motion if the pain was not a factor also 
considered.

The pain, crepitus, and demonstrable deformity of the 
vertebral body, while providing a basis for increasing the 
veteran's rating from 0 to 20 percent (even past the 10 
percent he otherwise would have received), did not, in turn, 
provide additional grounds for increasing his rating beyond 
the 20 percent level.  Prior to August 24, 2002, there were 
no objective clinical indications of cervical disc disease or 
associated radiculopathy involving his upper extremities.  
Despite his complaints to the contrary, he had good strength, 
sensation, reflexes and pulses in his arms and fingers when 
examined by VA in October 2000.  So he cannot receive a 
rating higher than 20 percent prior to August 24, 2002, 
under DCs 8515-8599 (for complete/incomplete paralysis of the 
median nerve).  He also did not have ankylosis (meaning 
complete bony fixation of his cervical spine in a certain 
position, either favorable or unfavorable), 
so he cannot receive a rating higher than 20 percent prior to 
August 24, 2002, under DCs 5286 and/or 5287.  See, too, Lewis 
v. Derwinski, 3 Vet. App. 259 (1992).

The records of the veteran's VA outpatient treatment prior to 
August 24, 2002, also do not provide a basis for assigning a 
rating higher than 20 percent for the period immediately 
preceding this date.  Although he complained of neck pain and 
other discomfort from tenderness, those symptoms, alone, 
would not be reason to increase his rating beyond 20 percent 
(for the reasons discussed above).

Based on the medical evidence currently of record, a 20 
percent rating best approximated the extent of the veteran's 
functional impairment from his cervical spine disability 
prior to August 24, 2002.  Thus, this rating is appropriate.  
38 C.F.R. § 4.7.

The veteran's medical status had changed dramatically as of 
August 24, 2002, however, when he again was examined by VA 
for compensation purposes.  Comparing the results of his VA 
examination on August 24, 2002, with those of his earlier VA 
examination in October 2000 shows just how much his cervical 
spine disability had worsened.  His limitation of motion was 
now "severe," in fact, only about one half of what it was 
when previously examined.  And that, alone, excluding any 
other considerations whatsoever, warrants a 30 percent rating 
under DC 5290, which he already has.  His forward flexion and 
backward extension were only to 10 degrees (normal for both 
is to 30 degrees).  And his rotation was only to 25 degrees 
(normal is to 55 degrees).  For each direction, this borders 
on "severe" limitation of motion, at the maximum of what is 
still considered "moderate" limitation of motion.  But 
aside from that, his lateral flexion was only to 12 degrees 
(normal is to 40 degrees), so that definitely indicates he 
had "severe" limitation of motion.  Indeed, the August 24, 
2002, VA examiner expressly indicated as much in his final 
diagnosis at the conclusion of that evaluation, describing 
the extent of the veteran's functional loss of range of 
motion as "very severe."

Although the results of the August 24, 2002, VA examination 
confirm the veteran has "severe" limitation of motion in 
his cervical spine, entitling him to a 30 percent rating 
under DC 5290, this is the maximum possible rating under this 
code.  And he already has this rating.  Moreover, in Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997), the court held that if, 
as here, a veteran is already receiving the maximum rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. 
§§ 4.40 and 4.45 are applicable.  Since, then, the veteran 
already is receiving the maximum 30 percent rating 
for "severe" limitation of motion of his cervical spine 
under DC 5290, the aforementioned provisions of 38 C.F.R. 
§§  4.40 and 4.45 are not for consideration.  
See Johnston, 10 Vet. App. at 85.

Still yet to be considered, though, is the extent of the 
veteran's weakness and numbness in his upper extremities 
(i.e., his cervical radiculopathy).  But he is already being 
compensated for this; he already has separate 10 percent 
ratings for this additional impairment, for each arm, under 
DCs 8515-8599.  He also already is receiving compensation at 
the 10 percent level under DC 7804 for his scar as a residual 
of his surgical fusion.  To give him additional compensation 
for these very same symptoms, then, would violate VA's anti-
pyramiding provision.  See Esteban v. Brown, 6 Vet. App. 259 
(1994), citing 38 C.F.R. § 4.14.  He also receives still 
other compensation at the 10 percent level for his residual 
headaches, etc.  So there must be some other plausible basis 
for increasing his rating beyond the 30 percent level.  
Fortunately, there is.

Because the veteran has a demonstrable deformity of a 
vertebral body, he is entitled to an additional 10 percent as 
of August 24, 2002, aside from the 30 percent he already has.  
And 30 percent with the additional 10 percent combine to 40 
percent under 38 C.F.R. § 4.25.

Since, however, the veteran does not have ankylosis, he 
cannot receive a rating higher than 40 percent under DC 5286.  
The absence of ankylosis also means DC 5287 does not apply 
either.  And there simply is no other potentially applicable 
code to use to increase his rating higher than 40 percent.

Finally, the court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. 3.321(b)(1) in the first instance.  See Floyd v. 
Brown, 9 Vet. App. 88, 98 (1996).  Moreover, the Court has 
held that the Board must address referral under 38 C.F.R. 
3.321(b)(1) only where circumstances are presented which the 
Director of the VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question because the veteran has not been frequently 
hospitalized for treatment of his cervical spine disability.  
Aside from his surgeries, the vast majority of his treatment 
has been on an outpatient basis (as opposed to as an 
inpatient).  And while his disability very evidently has 
sometimes affected his work as a welder, there is no 
indication that he has been hindered to an extent not 
contemplated by the several different ratings he has for his 
disability and of its component residuals.  They presume he 
will have some occupational impairment.

The medical and other evidence in this case supports 
increasing the rating to 40 percent as of August 24, 2002.  
The preponderance of the evidence is against the claim for a 
rating higher than 20 percent prior to this date.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

The claim for a rating higher than 20 percent for the 
cervical spine disability prior to August 24, 2002, is 
denied.

A higher 40 percent rating is granted as of August 24, 2002, 
subject to the laws and regulations governing the payment of 
VA compensation.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

